DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-8 are pending and have been examined in this application. Claims 1, 4-8 are amended, claims 2 and 3 are original.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 “the lower carrier support” lacks antecedent basis since Claim 8 is currently dependent on claim 4, but the lower carrier support is first recited in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9108659 B2) to Sparling in view of (US 5074575 A) to Bigo.
In regards to claim 1, Sparling teaches an assembly comprising a pet stroller with a removably attached pet carrier: the pet stroller comprising: a stroller frame comprising a first side, a second side (Sparling; either side of the stroller, see FIG 1-3), a push bar (Sparling; 20), a carrier support (Sparling; adapters 50), each side comprising a front lower portion (Sparling; comprising either side of 40 and wheels 24 below 68), a rear lower portion (Sparling; comprising both of 44, wheels 26), a mid portion (Sparling; section of bars on either side of the stroller at 22, above 68), and an upper portion (Sparling; including 38, 20); each of the front and rear lower portions having first end and a wheel engagement at the first end to which a wheel is engaged (Sparling; see FIG 1 where the lowermost end of the respective bars is has a wheel engagement which allows the bars from 40, and 44 to be engaged with a wheel); the front and rear lower portions on the first side each having a second end opposite the respective first ends that converge toward one another (Sparling; see FIG 3 where the bars converge and connect at 68), the front and rear lower portions on the second side each having a second end opposite the respective first end that converge toward one another (Sparling; see FIG 3 where the bars converge and connect at 68); each mid portion having a first end connected to the second end of the respective front lower portion (Sparling; see FIG 3 where the mid portions at 22 and above 68 have an end which connects to either lower side of 40 below 68) and a second end that extends in an opposite direction (Sparling; second ends extending towards 38, 20); the upper portion on the first side having a first end extending from the second end of the mid portion on the first side and a second end, the upper portion on the second side having a first end extending from the second end of the mid portion on the second side and a second end (Sparling; see FIG 3 where either end connected to 38 extends from the second end of the mid section); the push bar having a first end connected to the second end of the upper portion on the first side, and a second end connected to the second end of the upper portion on the second side (Sparling; see FIG 3 where the handle 20 has two ends connected to second ends of the upper portion pieces 38); wherein 
the carrier support is located in a region of the mid portions (Sparling; see FIG 3 where 50 is located in a region of the mid portion);
the pet carrier comprising: a top section (Sparling; 30, 48, 49, P1), a bottom section (Sparling; 74, 70, 80) having an upper rim (Sparling; uppermost rim of 74), a first pet carrier engagement, a second pet carrier engagement (Sparling; receiving member 76), and an interior defined between the top section and the bottom section (Sparling; interior to hold an infant); the top section comprising a front (Sparling; see FIG 1, the front being the side where 70 is indicated), a back (Sparling; a back being where 80 is indicated), a canopy (Sparling; 30), at least one canopy frame element supporting the canopy (Sparling; 48, 49), the canopy comprising a lower edge (Sparling; lower edge of 48) configured to be proximal to the upper rim of the bottom section (Sparling; see FIG 1 where the lower edge of the canopy frame 48 is close to the upper edge of the carrier upper rim), a first canopy frame element of the at least one canopy frame element (Sparling; the frame itself 48) extending at least partially around the lower edge of the canopy (Sparling; extends around the lower edge of 30) and having a front section at the front and a pivotal connection to the upper rim (Sparling; front section seen in FIG 1 connected to pivot P1); the bottom section comprising a base (Sparling; underside of 70), a front (Sparling; towards 70), a back (Sparling; towards 80), a first side, a second side (Sparling; either of 74), a shell (Sparling; shell of 70 and 80 which creates the enclosure), a bottom frame element (Sparling; frame created around the periphery edges of 70), the shell extends up from the base to the bottom frame element (Sparling; see FIG 1), the bottom frame element extends around and defines the upper rim of the bottom (Sparling; see FIG 1, frame element defines the upper rim); at least one of the top section at the front of the pet carrier or the top section at the back of the pet carrier is openable to reveal the interior of the pet carrier (Sparling; 48, 30, 49 openable at the front); the first pet carrier engagement at the first side of the bottom section, the second pet carrier engagement at the second side of the bottom section (Sparling; see FIG 1 where receiving member 76 is on either side of the bottom part), both the first pet carrier engagement and the second pet carrier engagement being engageable with the carrier support of the stroller (Sparling; 76 engaged with 50, see FIG 1); and the top section, the bottom section, and the base forming an enclosure (Sparling; see FIG 1, the entirety of 70, 80, 30 and their components creating an enclosure), in which a pet may be contained, within the interior of the pet carrier when the front and the back of the canopy are in the closed position (Could place a pet within to contain a pet when the canopy 30 is closed).

    PNG
    media_image1.png
    636
    467
    media_image1.png
    Greyscale

Sparling fails to teach the carrier support comprises a carrier support frame including a first side connected to the first side of the stroller and a second side connected to the second side of the stroller, the carrier support configured to receive the pet carrier within the carrier support frame.
Bigo teaches the carrier support (Bigo; 22) is located in a region of the mid portions (Bigo; see FIG 1 where 22 extends from the midportions of 1) and comprises a carrier support frame (Bigo; 22 being a frame) including a first side connected to the first side of the stroller and a second side connected to the second side of the stroller, the carrier support configured to receive the pet carrier within the carrier support frame (Bigo; Col 4 lines 56-62, the frame attached on both sides of the stroller, configured to receive a ‘carry-cot’ within).

    PNG
    media_image2.png
    505
    442
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sparling such that it further comprises a carrier support with a frame to receive the carrier as taught by Bigo. The motivation for doing so would be to provide support for the carrier about the perimeter of the carrier, preventing it from accidentally tilting or unintentional movement.

In regards to claim 4, Sparling as modified by Bigo teach the assembly of claim 1, wherein the first and second pet carrier engagements are engaged with the carrier support (Sparling; 76 engaged with 50, see FIG 1).

In regards to claim 6, Sparling as modified by Bigo teach the assembly of claim 1, further comprising a handle connected to the pet carrier (Sparling; handle S1).

    PNG
    media_image3.png
    633
    429
    media_image3.png
    Greyscale


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9108659 B2) to Sparling as modified by (US 5074575 A) to Bigo as applied to claim 1 above, in further view of (GB 2511200 A) Jakubowski.
In regards to claim 2, Sparling as modified by Bigo teaches the assembly of claim 1, but fails to teach wherein the bottom section further comprises a front canopy latch on the front, the front canopy latch being engageable to secure the front of the top to the front of the bottom in a front closed position, and being releasable to an open position, allowing movement of the top section at the front of the pet carrier to reveal the interior of the pet carrier.
Jakubowski teaches wherein the bottom section (Jakubowski; 52) further comprises a front canopy latch on the front (Jakubowski; 80), the front canopy latch being engageable to secure the front of the top to the front of the bottom in a front closed position (Jakubowski; see where the front of 70 is engaged with the front of 52 due to latch 80), and being releasable to an open position (Jakubowski; FIG 5), allowing movement of the top section at the front of the pet carrier to reveal the interior of the pet carrier (Jakubowski; see FIG 5).

    PNG
    media_image4.png
    624
    354
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sparling as modified by Bigo such that the canopy engages the front of the bottom with a latch such as the one taught by Jakubowski. The motivation for doing so would be to ensure the canopy fully covers the top portion of the bottom section as well as can be secured in place. This would provide better protection from rain or snow as well as more securement to prevent the canopy from opening unintentionally.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9108659 B2) to Sparling as modified by (US 5074575 A) to Bigo and (GB 2511200 A) Jakubowski as applied to claim 2 above, in further view of (US 6139046 A) to Aalund.
In regards to claim 3, Sparling as modified by Bigo and Jakubowski teaches the assembly of claim 2, but fails to explicitly teach wherein the back of the top is connectable to the back of the bottom in a back closed position, and is releasable to an open position, allowing movement of the top section at the back of the pet carrier to reveal the interior of the pet carrier.
Aalund teaches wherein the back of the top (Aalund; at 194) is connectable to the back of the bottom (Aalund; 36) in a back closed position (Aalund; where the pivot seen in FIG 3 allows the back and front portions to pivot, the back portion 194 capable of sliding over the back of the carrier to enclose the space), and is releasable to an open position (Aalund; the pivot seen in FIG 3 allowing the back and front to pivot, the back portion 194 capable of being released from a closed position over the edge of the carrier to open), allowing movement of the top section at the back of the pet carrier to reveal the interior of the pet carrier (Aalund; see FIG 1 where the interior of the pet carrier is open under 194).

    PNG
    media_image5.png
    381
    467
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sparling as modified by Bigo and Jakubowski such that the canopy is openable from the rear side as taught by Aalund. The motivation for doing so would be to provide a user with the ability to open and close the canopy from either side of the carrier to provide better access to the interior of the carrier.

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9108659 B2) to Sparling as modified by (US 5074575 A) to Bigo as applied to claim 4 above, in further view of (CN 206005460 U) to Lin.
In regards to claim 5, Sparling as modified by Bigo teaches the assembly of claim 4, but fail to teach it further comprising a lower carrier support on the pet stroller, the lower carrier support comprising a front frame connected to the front lower portions, and a rear frame is connected to the rear lower portions. 
Lin teaches the stroller further comprising a lower carrier support on the pet stroller, the lower carrier support comprising a front frame connected to the front lower portions, and a rear frame is connected to the rear lower portions (Lin; Frame 111 which is connected to the front of the lower portions and the rear of the lower portions at a front and rear portions, see FIG 1).

    PNG
    media_image6.png
    626
    332
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stroller of Sparling as modified by Bigo such that it additionally has a frame which receives the pet carrier to support it on a lower side as taught by Lin. The motivation for doing so would be to provide extra support along the base of the carrier to ensure that the weight of the contents of the carrier do not make the stroller or carrier collapse.

In regards to claim 7, Sparling as modified by Bigo and Lin teach the assembly of claim 5, wherein the lower carrier support (Lin; 111) supports the bottom frame element of the pet carrier (Lin; see FIG 1 where the frame supports the bottom frame of the pet carrier).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9108659 B2) to Sparling as modified by (US 5074575 A) to Bigo as applied to claim 4 above, in further view of (US 6139046 A) to Aalund.
In regards to claim 8, Sparling as modified by Bigo teach the assembly of claim 4, further comprising a storage area (Sparling; 32) the storage area including two side panels, one located on each of the first and second sides of the stroller frame (Sparling; side panels on either side, see FIG 1)
Sparling fails to explicitly teach the storage area (Sparling; basket 44) located beneath the lower carrier support (Support frame 32) on the stroller, including a flexible bottom (Fabric Basket 222).
Aalund teaches the storage area (Aalund; basket 44) located beneath the lower carrier support (Aalund; Support frame 32) on the stroller, including a flexible bottom (Aalund; Fabric Basket 222).

    PNG
    media_image5.png
    381
    467
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sparling as modified by Bigo such that the storage area is beneath the frame and includes a flexible bottom as taught by Aalund. The motivation for doing so would be to provide a frame to support the weight of the carrier as well as a storage compartment underneath such that it doesn’t interfere with the frame, and finally the storage compartment having an explicitly flexible bottom allows for the material to be inexpensive and lightweight. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 involving Sparling and Lin have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6755435 B2 to Hsia teaches a stroller with a carrier support attached to a middle portion of the stroller.
US 20140159358 A1 to Chen teaches a stroller with a frame which supports a carrier on the stroller at a middle portion of the stroller.
US 20150076774 A1 to Sclare teaches a stroller with a frame which acts as a carrier support on the stroller at a middle portion of the stroller.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                                       /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647